Citation Nr: 1036629	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-13 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the left distal fibula, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of left 
knee injury with arthritis, currently rated 20 percent disabling. 

3.   Entitlement to a higher initial evaluation for left lower 
extremity radiculopathy associated with a low back disorder, 
initially rated 10 percent disabling. 

4.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1974 to February 
1976.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

In a VA Form 9 submitted in August 2009 (not the substantive 
appeal perfecting the appeal of the four claims in this appeal), 
prior to Board adjudication of the appealed claim, the Veteran 
submitted a request for a videoconference hearing before the 
Board, to be conducted at the RO.  The Veteran's authorized 
representative, in April 2010 correspondence, requested 
rescheduling of that hearing due to the Veteran's mother's having 
passed away.  The Veteran should accordingly be afforded an 
additional opportunity for a videoconference hearing, to address 
his claims on appeal, and his representative should be afforded 
the opportunity to review the claims file in order to effectively 
represent the appellant at the hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge, as the 
docket permits.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

